Order entered November 13, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-01222-CV

                    IN THE INTEREST OF D.C. AND Q.C., CHILDREN

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-01053-2013

                                            ORDER
               Before Chief Justice Wright and Justices Lang-Miers and Stoddart

       Before the Court is appellant’s November 10, 2014 “Objection on Order Denying

Indigency of Petitioner.” We treat this document as a motion to review the order sustaining the

contest to appellant’s affidavit of indigence. A motion seeking review of a trial court’s order is

due within ten days of the date the order is signed. See TEX. R. APP. P. 20.1(j)(2). The trial court

signed the order sustaining the contest to appellant’s affidavit on October 23, 2014. Appellant

filed her motion seeking review of the order on November 10, 2014. Appellant did not file her

motion within the deadline. Accordingly, we DENY appellant’s motion.


                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE